                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    1 of 104 Page 1 of 104
                                                   05/03/21




    IN THE SUPREME COURT FOR THE STATE OF GEORGIA

IN RE:                                  )
                                        )
L. LIN WOOD, JR.                        ) File No. 210010
Georgia State Bar No. 774558            )
                                        )
             Petitioner.                )


     VERIFIED PETITION FOR STAY OF BAR PROCEEDINGS

      Comes now the Petitioner L. Lin Wood, Jr. and pursuant to GA BAR

Rule 4-225 respectfully submits this Petition for a temporary stay of all

proceedings by the State Bar of Georgia to initiate a “Grievance” on February

5, 2021, including the pending March 31, 2021 deadline imposed by the State

Board of Discipline for Petitioner to file a response to this grievance and to

also respond to the unsupported request for an invasive medical evaluation

pursuant to GA BAR Rule 4-104.

                                     I.
                                Introduction

      Petitioner seeks relief in the form of a stay of the State Bar of Georgia

Grievance filed on February 5, 2021, pending a hearing on the Plaintiff’s

Motion for Preliminary Injunction filed on March 29, 2021 in the United

States District Court for the Northern District of Georgia to determine the

constitutionality of certain actions by the State Disciplinary Board to require

that the Petitioner undergo a medical evaluation, allegedly pursuant to Rule



                                                                         EXHIBIT "G"
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    2 of 104 Page 2 of 104
                                                   05/03/21




4-104 of the Georgia State Bar Rules, yet in the absence of any factual grounds

or evidence to support its determination, coupled with its failure to

communicate to the Petitioner any basis for imposing this extraordinary

measure, and the lack of any due process to review or challenge evidence or

findings of fact.

                                      II.
                                 Jurisdiction

      This Court is vested with original and exclusive jurisdiction to hear and

determine the issues presented in this Petition pursuant to GA BAR Rule 4-

225 which provides as follows:

       The State Disciplinary Board and any person who is connected
       with disciplinary proceedings in any way shall not be subject
       to the jurisdiction of any court other than the Supreme Court
       with respect thereto, except as provided in Rules 4-214, 4-215
       and 4-216.

                                    III.
                             Statement of Facts

      Petitioner is a licensed attorney in the State of Georgia and has been

practicing law in the state for 43 years. In 1997, he formed L. Lin Wood, P.C.

(“LLW PC”), a professional corporation registered to transact business in

Georgia, for the purpose of conducting his practice.

      On March 23, 2021, Petitioner filed a Verified Complaint in the United

States District Court for the Northern District of Georgia in a case styled L.



                                      2
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    3 of 104 Page 3 of 104
                                                   05/03/21




Lin Wood, Jr. v. Paula J. Frederick, et al., Case NO. 1-21-cv-01169, for

injunctive and declaratory relief to enjoin the Defendant members of the State

Disciplinary Board (“SDB”) from violating his constitutional rights of free

speech, due process, and privacy as protected under the First, Fifth, and

Fourteenth Amendments to the U.S. Constitution. The federal complaint

focuses solely on the determination by the SDB to require the Petitioner to

undergo an involuntary psychiatric examination without any supporting

evidence on which to base such an extraordinary and intrusive request, and in

the absence of any stated basis for its findings, or an opportunity to rebut such

a finding. A true and correct copy of this complaint is attached hereto as

Exhibit A and is incorporated herein by reference.

      At the present time, no complaint or grievance has been filed against

the Petitioner by any present or former client alleging that Petitioner has in

any way conducted himself in an unethical or unprofessional manner or

violated any Rule of Professional Conduct. No client has accused Mr. Wood

of behaving in a manner that calls into question his competency or mental

acuity to faithfully perform his duties as a member of the Bar. No complaint

relating in any way to the practice of law has been filed against Mr. Wood by

any person or entity, including the State Bar of Georgia, citing specific

conduct by him as a violation of any Rule of Professional Conduct.



                                       3
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    4 of 104 Page 4 of 104
                                                   05/03/21




     In addition, no former or present client made any accusation before any

court or to the State Bar of Georgia calling into question the Petitioner’s

competency as an attorney, or suggesting that he suffers from any mental

illness, cognitive impairment, alcohol abuse, or substance abuse which would

impair his competency as a lawyer.

    On February 11, 2021, Paula J. Frederick, acting in her capacities as both

General Counsel for the State Bar of Georgia and a member of the

Disciplinary Board of the State Bar of Georgia, sent a letter to the Petitioner.

Without any evidentiary support or an opportunity for a hearing, the letter

referenced a “finding” – which had been made and not “reconsidered” – that

Mr. Wood might be “impaired or incapacitated to practice law.” The letter

continued with a demand for the invasive and unwarranted procedures at issue

in this case, stating: “Pursuant to Bar Rule 4-104, the Board hereby

requests that you consent to a confidential evaluation by a medical

professional.” (A true and correct copy of Ms. Frederick’s letter is attached

hereto as Exhibit A and is incorporated herein by reference.)

    Ms. Frederick further advised Mr. Wood:

        The Board has preliminarily identified a medical doctor who has
        agreed to perform the evaluation at the Bar's expense. Please
        respond to this letter advising me whether you will undergo the
        evaluation so that we can finalize arrangements with the doctor
        and give you contact information. I understand that you are now



                                       4
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    5 of 104 Page 5 of 104
                                                   05/03/21




        living in South Carolina, so if you prefer to see a doctor closer
        to your residence I will make those arrangements.

    The letter concluded with a threat:

        Bar Rule 4-104 provides that a lawyer's refusal to participate in
        an evaluation recommended under the rule may be grounds for
        further proceedings under Bar Rules. If you decline to
        cooperate, I will convey that decision to the State
        Disciplinary Board so that they may decide how to proceed.

        (Exhibit A, Letter from Paula J. Frederick at p. 1)(emphasis not
        in original).

    Since receiving this letter from Ms. Frederick, the Petitioner has written

no fewer than four letters to counsel for both the State Bar and the State

Disciplinary Board requesting that he be provided with the evidence on which

the Board relied in making its finding that he should submit to a mental health

evaluation so that he may make a proper response to this request. Petitioner

has attached hereto as Exhibits A, B, C and D copies of these letters. As of

the date of this Petition, no such evidence or basis for this finding and request

for mental health evaluation has been provided.

      As alleged in the federal action, the apparent catalyst for the SDB’s

determination to require the Petitioner to undergo a mental health evaluation

was certain grievances filed by four non-client, out-of-state individuals who

fulminated their political opposition to comments by the Petitioner on his

personal social media. While these individuals accuse the Petitioner of the



                                       5
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    6 of 104 Page 6 of 104
                                                   05/03/21




crime of treason and of engaging in seditious speech, they do not cite to even

one Rule of Professional Conduct as a basis for their grievances. More

importantly, all of them admit that they have never been in an attorney-client

relationship with the Petitioner or have even spoken to him. None of them

complain about any matters within the competence of the State Bar to regulate

and govern the practice of law. Copies of these grievances filed by John

Bellocchio (a resident of Hackensack, New Jersey), Ted Kurt (a resident of

Maumee, Ohio), Paul Fine (a resident of Chicago, Illinois) and Stacey Smith

Goldenberg (a resident of Eugene, Oregon) are contained in the State Bar File

No. 210010.

      On February 3, 2021, the Petitioner responded to the grievances filed

by Mr. Bellocchio and Mr. Kurt in a letter to Paula J. Frederick, General

Counsel to the State Bar, and enclosed a thumb drive of compelling evidence

supporting his election-related litigation. The thumb drive also contained the

interview of a very credible whistleblower whose statements provide

substantial support for Mr. Wood’s public comments about former Vice

President Mike Pence, which were the subject of the grievants’ criticism. No

evidence has been presented refuting the claims of the whistleblower. Mr.

Wood requested in this letter that the Board consider this evidence in

connection with the complaints filed against him by the out of state, non-client



                                       6
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    7 of 104 Page 7 of 104
                                                   05/03/21




citizens and in connection with reported claims that the State Bar intends to

request that I submit to a mental health examination. A copy of this letter is

attached hereto as Exhibit E and is incorporated herein by reference.

      Petitioner submits that political dissent is not mental incapacity.

Exercising one’s freedom of speech with vigor but within the First

Amendment’s right to free speech protections is not mental incapacity.

Political and ideological speech is at the very core of the First Amendment to

the United States Constitution, including speech concerning “politics,

nationalism, religion, or other matters of opinion.” W. Va. State Bd. of Educ.

v. Barnette, 319 U.S. 624, 642 (1943).        If a stay is not granted of all

proceedings involving the State Bar Grievance, or should the SDB be allowed

to proceed with invoking any sanctions under GA BAR Rule 4-104, as

intimated in Paula Frederick’s letter dated February 11, 2021, there is a

potential risk of inconsistent rulings with regard to the constitutional issues

that lie at the foundation of these issues.

      In addition, by virtue of the fact that the members of the SDB are now

named defendants in the pending federal case, it is mandatory that any

Disciplinary Board member involved in this matter who has a conflict of

interest that would limit his or her ability to act impartially should

immediately withdraw from any deliberations since a conflict of interest exists



                                        7
                 Case S21O0897
   Case 1:21-cv-01169-TCB       Filed 03/31/2021
                             Document            Page
                                        34-7 Filed    8 of 104 Page 8 of 104
                                                   05/03/21




disqualifying them from proceeding further with any investigation or

deliberations involving the subject matters raised in the State Bar Grievance.

Any actions taken by members of any Committee that are tainted with

deliberations from persons with conflicts of interest should be suspect and

should be immediately rescinded.

      WHEREFORE, the Petitioner respectfully requests that this Court issue

an order staying all further proceedings in the State Bar Grievance initiated

by the State Bar of Georgia on February 5, 2021, including the pending March

31, 2021 deadline imposed by the State Board of Discipline for Petitioner to

file a response to this grievance and to also respond to Board’s request for a

medical evaluation pursuant to GA BAR Rule 4-104.




                                     Respectfully submitted,


                                     Crain Law Group, PLLC

                                     By: /s/ Larry L. Crain
                                     Larry L. Crain, Esq.
                                     (Tenn. Supr. Crt. # 9040)
                                     5214 Maryland Way, Suite 402
                                     Brentwood, TN 37027
                                     Tel. 615-376-2600
                                     Fax. 615-345-6009
                                     Email: Larry@crainlaw.legal

                                     Counsel for the Plaintiff

                                      8
                Case S21O0897
  Case 1:21-cv-01169-TCB       Filed 03/31/2021
                            Document            Page
                                       34-7 Filed    9 of 104 Page 9 of 104
                                                  05/03/21




                                    (Pro Hac Vice Pending)

                                    /s/ Ibrahim Reyes
                                    Ibrahim Reyes, Esq.
                                    Florida Bar No. 581798
                                    REYES LAWYERS, P.A.
                                    236 Valencia Avenue
                                    Coral Gables, FL 33134
                                    Tel. 305-445-0011
                                    Fax. 305-445-1181
                                    Email: ireyes@reyeslawyers.com

                                     Counsel for the Plaintiff
                                     (Pro Hac Vice Pending)

                                     /s/ L. Lin Wood, Jr.
                                     L. LIN WOOD, JR., Esq.
                                     State Bar No. 774588
                                     1201 W. Peachtree Street NW
                                     Atlanta, GA 30309
                                     Tel. 404-572-6600
                                     Email: lwood@linwoodlaw.com

                                     Counsel, Pro Se


                     CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true and correct copy of the
foregoing document was served on the following individual(s) via the method
indicated below on this the 31st day of March, 2021.


Paula J. Frederick
General Counsel
State Bar of Georgia
104 Marietta Street NW
Suite 100
Atlanta, GA 30303



                                     9
                Case S21O0897
  Case 1:21-cv-01169-TCB      Filed 03/31/2021
                           Document            Page
                                      34-7 Filed    10 of 104Page 10 of 104
                                                 05/03/21




Christian J. Steinmetz, III, Esq.
Gannam, Gnann & Steinmetz, LLC
425 E. President Street
Savannah, Georgia 31401



      x     First Class Mail
      q     Overnight Delivery
      q     Hand Delivery
      q     Fascimile
      q     Email


                                /s/ Larry L. Crain
                                Larry L. Crain




                                     10
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    11 of 104Page 11 of 104
                                               05/03/21




                             EXHIBIT A
 Case
   Case        Case S21O0897
      1:21-cv-01169-TCB
         1:21-cv-01169-TCB    Filed 03/31/2021
                          Document
                             Document 34-71 FiledPage
                                             Filed    12 of 104Page
                                                   03/23/21
                                                   05/03/21    Page 112ofof40104




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


L. LIN WOOD, JR.,               )
                                )
          Plaintiff,            )
-vs-                            )
                                ) Case No. ____________________
PAULA J. FREDERICK,             )
CONNIE S. COOPER,               ) JURY DEMAND
JEFFREY R. HARRIS, CASEY )
CARTER SANTAS, PATRICIA )
F. AMMARI, KAYLA E.             )
COOPER, ELIZABETH L.            )
FITE, ELLISSA B. HAYNES,        )
MARGARET W. SIGMAN              )
PUCCINI, SHERRY BOSTON, )
ELIZABETH POOL O’NEAL, )
DAVID F. RICHARDS,              )
JENNIFER D. WARD,               )
MICHAEL FULLER, SR.,            )
JENNIFER ELIZABETH              )
DUNLAP, CHRISTIAN J.            )
STEINMETZ, III, BRANDON         )
L. PEAK, TOMIEKA DANIEL, )
CHRISTOPHER SUTTON              )
CONNELLY, MELODY                )
GLOUTON, and DAWN               )
JONES, each in their individual )
and official capacities,        )

         Defendants.

                         VERIFIED COMPLAINT

     COMES NOW THE PLAINTIFF L. LIN WOOD, JR., and files this

action against PAULA J. FREDERICK, CONNIE S. COOPER, JEFFREY R.
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    13 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 213ofof40104




HARRIS, CASEY CARTER SANTAS, PATRICIA F. AMMARI, KAYLA

E. COOPER, ELIZABETH L. FITE, ELLISSA B. HAYNES, MARGARET

W. SIGMAN PUCCINI, SHERRY BOSTON, ELIZABETH POOL

O’NEAL, DAVID FOREST RICHARDS III, JENNIFER D. WARD,

MICHAEL        FULLER,       SR.,    JENNIFER        ELIZABETH         DUNLAP,

CHRISTIAN J. STEINMETZ, III, BRANDON L. PEAK, TOMIEKA

DANIEL, CHRISTOPHER SUTTON CONNELLY, MELODY GOUTON

and DAWN JONES and states as follows.

                                    I.
                              INTRODUCTION

    1.   L. Lin Wood is an attorney licensed to practice in the State of

Georgia and has for almost forty-four years been a member in good standing

of the State Bar of Georgia. This action seeks declaratory and injunctive relief

pursuant to 42 U.S.C. § 1983, for violation of the Plaintiff’s constitutional

rights under the First and Fourteenth Amendments of the United States

Constitution. Specifically, the Defendants, acting under color of state law,

custom, practice and usage, have compelled the Plaintiff to submit to an

involuntary medical examination by a medical doctor of their choosing

despite the absence of any complaint by any client regarding his conduct or

competency as an attorney, and their lack of citation to any evidence that he

suffers from any mental illness, cognitive impairment, alcohol abuse, or


                                        2
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    14 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 314ofof40104




substance abuse impairing his competency as a lawyer.               This coercive

government action by the Defendants, acting under color of state law, is

retaliatory and is motivated, in whole or in part, based on the Plaintiff’s

exercise of his free speech rights as a private citizen on matters of inherent

and national public concern and therefore protected under the First

Amendment of the United States Constitution. This state action also poses an

imminent threat of irreparable harm to the Plaintiff and his ability to practice

his livelihood should he fail to consent to undergo such a medical evaluation.

It also constitutes an unwarranted, governmental invasion of his constitutional

right to privacy as protected by the First and Ninth Amendments of the United

States Constitution.

                                  II.
                       JURISDICTION AND VENUE

    2.     Jurisdiction is vested in this Court pursuant to 28 U.S.C. §§ 1331

and 1343(a). In addition, this Court has jurisdiction pursuant to 28 U.S.C. §

1332 because the amount in controversy is in excess of $75,000 exclusive of

interest and costs, and this action is between citizens of different states.

    3.    Venue is proper in this federal district pursuant to 28 U.S.C. §

1391(b) because all of the relevant facts giving rise to this lawsuit occurred

within this federal district.




                                        3
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    15 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 415ofof40104




                                     III.
                                   PARTIES

    4. L. Lin Wood is an adult citizen and resident of the State of South

Carolina. He is an attorney licensed to practice in the State of Georgia. He

was first admitted to practice by the Supreme Court of Georgia on June 10,

1977.

    5. The Defendant Paula J. Frederick is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 798 Boulevard SE, Atlanta, Georgia 30312.

    6. The Defendant Connie S. Cooper is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 105 Nature’s Court, Pooler, Georgia 31322.

    7. The Defendant Jeffrey R. Harris is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. He is sued in his individual

and official capacities. This Defendant may be served with process at the

following address: 410 E. Broughton Street, Savannah, Georgia 31401.


                                        4
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    16 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 516ofof40104




    8. The Defendant Casey Carter Santas is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. He is sued in his

individual and official capacities. This Defendant may be served with process

at the following address: 75 Langley Drive, Lawrenceville, Georgia 30046.

    9. The Defendant Patricia F. Ammari is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 3535 Roswell Road, Suite 23, Marietta, Georgia

30062.

    10. The Defendant Kayla E. Cooper is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: Building 3000, 535 Telfair Street, Augusta, Georgia

30901.

    11. The Defendant Elizabeth L. Fite is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual



                                        5
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    17 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 617ofof40104




and official capacities. This Defendant may be served with process at the

following address: 4355 Cobb Parkway, Suite J564, Atlanta, Georgia 30339.

    12. The Defendant Elissa B. Haynes is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 303 Peachtree Street NE, Suite 3500, Atlanta, Georgia

30308.

    13. The Defendant Margaret W. Sigman Puccini is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. She is sued in

her individual and official capacities. This Defendant may be served with

process at the following address: One West Park Avenue, Savannah, Georgia

31401.

    14. The Defendant Sherry Boston is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 556 N. McDonough Street, Suite 700, Decatur, Georgia

30030.



                                        6
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    18 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 718ofof40104




    15. The Defendant Elizabeth Pool O’Neal is an adult citizen and resident

of the State of Georgia, and at all times relevant to this action, was a member

of the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 612 W. Taylor Street, Griffin, Georgia 30223.

    16. The Defendant David Forest Richards, III is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address:       772 Masters Drive, Stone Mountain,

Georgia 30087.

    17. The Defendant Jennifer D. Ward is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: 316 Lakeshore Drive, Savannah, Georgia 31419.

    18. The Defendant Michael Fuller, Sr. is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. He is sued in his

individual and official capacities. This Defendant may be served with process



                                        7
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    19 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 819ofof40104




at the following address: 1266 S. Jackson Springs Road, Macon, Georgia

31211.

    19. The Defendant Jennifer Elizabeth Dunlap is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. She is sued in

her individual and official capacities. This Defendant may be served with

process at the following address: 1332 Wynnton Road, Columbus, Georgia

31906.

    20. The Defendant Christian J. Steinmetz, III is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address: 425 E. President Street, Savannah, Georgia

31401.

    21. The Defendant Brandon L. Peak is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. He is sued in his individual

and official capacities. This Defendant may be served with process at the

following address: 105 13th Street, Columbus, Georgia 31901.




                                        8
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
          1:21-cv-01169-TCB    Filed 03/31/2021
                           Document
                              Document 34-71 FiledPage
                                              Filed    20 of 104Page
                                                    03/23/21
                                                    05/03/21    Page 920ofof40104




    22. The Defendant Tomieka Daniel is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual

and official capacities. This Defendant may be served with process at the

following address: 241 Third Street, Macon, Georgia 31201.

    23. The Defendant Christopher Sutton Connelly is an adult citizen and

resident of the State of Georgia, and at all times relevant to this action, was a

member of the Disciplinary Board of the State Bar of Georgia. He is sued in

his individual and official capacities. This Defendant may be served with

process at the following address: 9899 Commerce Street, Summerville,

Georgia 30747.

    24. The Defendant Melody A. Glouton is an adult citizen and resident of

the State of Georgia, and at all times relevant to this action, was a member of

the Disciplinary Board of the State Bar of Georgia. She is sued in her

individual and official capacities. This Defendant may be served with process

at the following address: One Sugarloaf Center, 1960 Satellite Boulevard,

Suite 4000, Duluth, Georgia 30097.

    25. The Defendant Dawn M. Jones is an adult citizen and resident of the

State of Georgia, and at all times relevant to this action, was a member of the

Disciplinary Board of the State Bar of Georgia. She is sued in her individual



                                        9
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    21 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page10
                                                                     21ofof40
                                                                            104




and official capacities. This Defendant may be served with process at the

following address: 1230 Peachtree Street, NE, Suite 1900, Atlanta, Georgia

30309.

                                IV.
                         STATEMENT OF FACTS

    26. L. Lin Wood, Jr. is a member in good standing of the Georgia Bar,

and is the sole partner in the law firm of L. Lin Wood, PC in Atlanta, Georgia.

He is at this time a resident of the State of South Carolina.

    27. On February 11, 2021, Paula J. Frederick, acting in her capacities as

General Counsel for the State Bar of Georgia and a member of the

Disciplinary Board of the State Bar of Georgia, sent a letter to Mr. Wood

stating: “Pursuant to Bar Rule 4-104, the Board hereby requests that you

consent to a confidential evaluation by a medical professional.” (A true

and correct copy of Ms. Frederick’s letter is attached hereto as Exhibit A and

is incorporated herein by reference.)

     28. Ms. Frederick, further advised Mr. Wood:

     The Board has preliminarily identified a medical doctor who has
     agreed to perform the evaluation at the Bar's expense. Please
     respond to this letter advising me whether you will undergo the
     evaluation so that we can finalize arrangements with the doctor and
     give you contact information. I understand that you are now living
     in South Carolina, so if you prefer to see a doctor closer to your
     residence, I will make those arrangements.




                                        10
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    22 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page11
                                                                     22ofof40
                                                                            104




    Bar Rule 4-104 provides that a lawyer's refusal to participate in an
    evaluation recommended under the rule may be grounds for further
    proceedings under Bar Rules. If you decline to cooperate, I will
    convey that decision to the State Disciplinary Board so that they
    may decide how to proceed.

    (Exhibit A, Letter from Paula A. Frederick at p. 1) (emphasis not in
    original).

    29. The Plaintiff submits that the “request” of the State Disciplinary

Board that he consent and submit to a mental evaluation is coercive in nature

and, as Ms. Frederick forewarns in her letter, an attorney who fails or refuses

to consent to such a psychological examination faces a grave and imminent

threat of disciplinary sanctions, including the emergency suspension of his

law license and ability to earn a livelihood. GA BAR RULE 4-104(2)

specifically provides as follows:

    A lawyer’s refusal to cooperate with the medical or mental
    health professional or to participate in the evaluation or
    recommended treatment may be grounds for further proceedings
    under these Rules, including emergency suspension proceedings
    pursuant to Rule 4-108.

    30. On February 18, 2021, the Plaintiff responded to Ms. Frederick

stating: “Likewise, any request for an independent medical examination,

physical or mental, raises serious privacy issues, among other significant

concerns. . . To date, the Bar has not provided me with the alleged factual

justification for the Bar’s intrusive demand for a mental health examination

and I am aware of no basis for this unprecedented demand on a member of the


                                       11
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    23 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page12
                                                                     23ofof40
                                                                            104




Bar of Georgia.” Mr. Wood requested a reasonable extension of time to

formally respond to the Bar’s demands, and to locate counsel to represent him.

(A true and correct copy of this letter is attached hereto as Exhibit B and is

incorporated herein by reference).

    31. On February 19, 2021, Ms. Frederick responded to Mr. Wood’s

request for an extension giving him until March 15, 2021 within which to

respond to the Defendants’ request for a medical examination. (A true and

correct copy of this letter is attached hereto as Exhibit C and is incorporated

herein by reference).

    32. On March 2, 2021, the Plaintiff sent a second letter to Ms. Frederick’s

letter, and requested that she provide him information to assist him in the

selection of counsel to represent him in this proceeding. Specifically, Mr.

Wood requested that the Disciplinary Board provide him with an explanation

of the basis of its determination that he undergoes a mental evaluation. In this

letter, Mr. Wood specifically stated:

    Finally, you have asked for a psychological examination, but that
    seems premature if there is no basis for your statements that I
    "appear[] to be impaired to practice law" So far, nothing in the
    Complaint has dealt in any way with my conduct in the practice of
    law. Proposed Counsel have asked if there is any specific case
    which serves as the basis for the Bar to challenge my competency
    to practice law or which justifies an allegation that I "appeared"
    impaired. Have you or the Bar identified any case in which a client
    or former client complained that my competency was impaired, if
    so, which case? Existing case law only includes arguments for


                                        12
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    24 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page13
                                                                     24ofof40
                                                                            104




    such an examination only after such a hearing had been held and
    evidence had been presented regarding the attorney's substance
    abuse or mental incapacities - in all cases which affected his or her
    competency as a lawyer.

    Rule 4-104 reviews are limited to specific and "appropriate"
    examinations that are tied to a "determination" by the "State
    Disciplinary Board". There has been no such determination; or, if
    there has, I was not invited to participate in any hearing prior to
    that determination. Proposed Counsel has requested copies of that
    determination, and the basis on which that determination was
    made. If it does not exist, we suggest that you postpone or rescind
    this action until such time as an appropriate hearing as to the basis
    for such a determination is presented and heard.

    (A true and correct copy of the letter from L. Lin Wood, Jr. to
    Paula A. Frederick dated March 2, 2021 is attached hereto as
    Exhibit D and is incorporated herein by reference).

    33. The State Disciplinary Board’s authority to make the extraordinary

request that an attorney submit to a mental health evaluation is set out in GA

BAR Rule 4-104, which provides as follows:

    Rule 4-104. Mental Incapacities and Substance Abuse

    Mental illness, cognitive impairment, alcohol abuse, or substance
    abuse, to the extent of impairing competency as a lawyer, shall
    constitute grounds for removing a lawyer from the practice of law.

    Upon a determination by the State Disciplinary Board that a
    lawyer may be impaired or incapacitated to practice law as a result
    of one of the conditions described in paragraph (a) above, the
    Board may, in its sole discretion, make a confidential referral of
    the matter to an appropriate medical or mental health professional
    for the purposes of evaluation and possible referral to treatment
    and/or peer support groups. The Board may, in its discretion, defer
    disciplinary findings and proceedings based upon the impairment
    or incapacities of a lawyer to afford the lawyer an opportunity to


                                       13
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    25 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page14
                                                                     25ofof40
                                                                            104




    be evaluated and, if necessary, to begin recovery. In such situations
    the medical or mental health professional shall report to the State
    Disciplinary Board and the Office of the General Counsel
    concerning the lawyer’s progress toward recovery. A lawyer’s
    refusal to cooperate with the medical or mental health professional
    or to participate in the evaluation or recommended treatment may
    be grounds for further proceedings under these Rules, including
    emergency suspension proceedings pursuant to Rule 4-108.

    34. Despite Mr. Wood’s request on March 2, 2021 for an explanation

regarding the State Disciplinary Board’s determination, the Defendants have

not been forthcoming with even a scintilla of evidence, facts or information

to suggest that the Plaintiff suffers from any “mental illness, cognitive

impairment, alcohol abuse, or substance abuse to the extent of impairing

competency” which are the sole grounds under Rule 4-401 for ordering a

mental evaluation.    Nor has the State Disciplinary Board provided any

information or evidence to support its determination.

    35. The State Disciplinary Board has not afforded the Plaintiff a

reasonable opportunity for a pre-determination hearing, or an opportunity to

subpoena or cross-examine witnesses, or present any evidence to challenge its

determination that he undergo a mental evaluation prior to making this

determination.

    36. The Plaintiff states categorically that he does not suffer from any

mental illness, cognitive impairment, alcohol abuse, or substance abuse.




                                       14
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    26 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page15
                                                                     26ofof40
                                                                            104




      37. The fact that the Defendants have, according to Ms. Frederick’s letter

of February 11, 2021, “determined” that the Plaintiff is in need of a mental

evaluation has itself created an ongoing threat of irreparable harm to the

Plaintiff. His ability as an attorney to sign on new clients or engage in needed

commitments in his legal practice, have now been interrupted due to the fact

that he may face imminent suspension of his license unless he consents to

undergo an entirely subjective mental health evaluation by a medical doctor,

a psychiatrist.

      38. The Plaintiff alleges that there is not a single complaint or grievance

from any present or former client which has been cited as grounds by the

Defendants for their pre-hearing determination that he should undergo a

mental examination.

      39. Plaintiff submits that in every reported Georgia case in which an

attorney has been required to submit to a mental health evaluation, there was

first a threshold determination based on complaints from the attorney’s clients

which raised concerns of some significant impairment or disability that

interfered with the attorney’s ability to competently represent his clients’

interests.1


  1
      See In re Rand, 616 S.E.2d 452, 453, 279 Ga. 555, 556 (2005)(special master found
that attorney suffered a significant mental disability and because of that disability failed to



                                             15
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    27 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page16
                                                                     27ofof40
                                                                            104




     40. Plaintiff further alleges that in the instant case not one of his clients

or former clients has complained to the Bar that he has exhibited any signs of

“mental illness, cognitive impairment, alcohol abuse, or substance abuse”

which are the sole predicate factors stated in Rule 4-104 for determining an

attorney’s need for a referral to an appropriate medical or mental health

professional.

     41. No factual basis exists for the Defendants to assert that the Plaintiff’s

professional relationship with any client or case has been, or is now being,

adversely impacted by any of his actions as an attorney.

     42. The Plaintiff alleges that the actions of the State Disciplinary Board

of requiring him to undergo a mental evaluation are motivated, in whole or in

part, on the Plaintiff’s exercise of his free speech as a private citizen on




account properly for funds held in a fiduciary capacities and that he applied settlement
funds improperly); In re Giallanza, 695 S.E.2d 254, 254, 287 Ga. 257, 257 (2010)(six
separate grievances filed against filed by clients against attorney for mishandling and
misappropriation of client funds found to suffer from dementia); Matter of Levine, 811
S.E.2d 349, 350–51, 303 Ga. 284, 286 (2018)(attorney sanctioned under Rule 4-104 who
admittedly was suffering mental and emotional impairments arising out of his on-going
divorce action and preexisting medical issues); In re Morales, 651 S.E.2d 84, 86, 282 Ga.
471, 472 (2007)(attorney admitted that he suffered from mental and showed strong feelings
of paranoia and persecution); Matter of Tapley, 842 S.E.2d 36, 37, 308 Ga. 577, 578
(2020)(attorney who was in his 80s admitted that he was no longer “physically and
mentally able to adequately represent his clients” and that he was “just not up to the
pressure”).




                                           16
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    28 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page17
                                                                     28ofof40
                                                                            104




matters of national and inherent public concern and on his legal advocacy

calling into question certain practices by election officials in Georgia and

elsewhere in the country.

    43. The Plaintiff further alleges that the actions of the State Disciplinary

Board are based on communications from members with existing conflicts of

interest, who have not recused themselves or taken appropriate steps to avoid

an appearance of impropriety.

    44. In support of this allegation, Plaintiff alleges that prior to Ms.

Frederick’s letter on February 11, 2021, the State Bar of Georgia received

grievances from four individuals outside the State of Georgia who attacked

the Plaintiff based on his exercise of his free speech as a private citizen on

political issues of inherent public and national concern.

    45. These same out-of-state complaints openly criticize and demean the

Plaintiff for his legal advocacy in challenging certain deficiencies in the

November 2020 election process and his participation in various court

challenges calling for judicial review of cited examples of fraudulent balloting

in several jurisdictions.

    46. The concerns of lack of integrity in the election process in November

of 2020, as litigated by the Plaintiff have recently been vindicated by Supreme

Court Justice Clarence Thomas:



                                       17
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    29 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page18
                                                                     29ofof40
                                                                            104




    That is not a prescription for confidence. Changing the rules in the
    middle of the game is bad enough. Such rule changes by individual
    and officials who may lack authority to do so is even worse. When
    those changes alter election results, they can severely damage the
    electoral system on which our self-governance so heavily depends.
    If state individual and officials have the authority they have
    claimed, we need to make it clear. If not, we need to put an end to
    this practice now before the consequences become catastrophic.

    Republican Party of Pennsylvania v. Degraffenreid, 592 U.S. ____
    (2021), J. Thomas dissenting from denial of certiorari (joined in a
    separate dissent by Alito and Gorsuch, JJ).


    47. Plaintiff’s concerns have also been vindicated in other jurisdictions.

In the matter Robber Genetski, County of Alleghan Clerk, and Michigan

Republican Party v. Jocelyn Benson and Jonathan Brater, Director of

Elections (Case No. 20-000216-MM), the State of Michigan Court of Claims

ruled on March 9, 2021 that the Director of Elections’ “guidance” to absentee

voters via its “Absent Voter Ballot Processing: Signature Verification and

Voter Notification Standards” violated Michigan’s Administrative Procedures

Act (“APA”). The Court in Michigan found that the changes that Michigan’s

Secretary of State Jocelyn Benson made to the absentee ballots’ examination

process had to have been promulgated by the Legislature pursuant to APA’s

procedures, and because it was not, the rule was declared invalid. Plaintiff L.

Lin Wood, in his Georgia election integrity lawsuits, challenged similar

issues, i.e., the illegality of the Compromise Settlement Agreement and



                                       18
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    30 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page19
                                                                     30ofof40
                                                                            104




Release that Georgia’s Secretary of State entered on March 6, 2020, without

the Legislature’s input, altering Georgia’s mail-in voting and absentee ballots’

review.

    48. The four out-of-state grievances which the Plaintiff alleges served as

the basis for the Defendants’ request that he undergo a mental evaluation were

all received in late December and early January of 2021. The individuals who

lodged these grievances were: Ted Kurt who resides in Maumee, Ohio; John

Bellocchio, who resides in Hackensack, New Jersey; Paul Fine who resides in

Chicago, Illinois; and Stacey Smith-Goldenberg, who resides in Eugene,

Oregon;

    49. Ted Kurt is a retired attorney in Maumee, Ohio. He admits in his Bar

grievance that he has never had any direct contact with the Plaintiff, and that

he has never been in an attorney-client relationship with the Plaintiff. In his

grievance, which was received by the State Bar of Georgia on December 28,

2020, Mr. Kurt’s sole criticism of the Plaintiff involves what he characterizes

as “seditious speech” by Mr. Wood on his personal Twitter account on

December 14, 2020. The comment published by Mr. Wood, which forms the

basis of Mr. Kurt’s false and defamatory bar grievance, reads as follows:

“Better be safe than sorry. Make sure you have plenty of water, food,




                                       19
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    31 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page20
                                                                     31ofof40
                                                                            104




flashlights and batteries, candles, radio, 2nd Amendment supplies, and a plan

to meet with leaders in your communities.”

    50. John Bellocchio, who resides in Hackensack, New Jersey, has never

met or spoken with the Plaintiff. He has never been in an attorney-client

relationship with Mr. Wood. Yet, in his Bar grievance filed on January 4,

2021, he accuses the Plaintiff of treason by knowingly levying war against the

State of Georgia, adhering to her enemies and giving them aid or comfort”.

This false and defamatory accusation by Mr. Bellocchio is based entirely on

a single comment on Mr. Wood’s personal Twitter account which was critical

of former Vice-President Mike Pence.         Plaintiff’s comment was purely

political and rhetorical hyperbole and protected under the First Amendment.

    51. Paul Fine is an attorney in Chicago. He admits in his false and

defamatory Bar grievance filed against Mr. Wood that he has never met or

spoken with the Plaintiff. He admits that Mr. Wood has never been in an

attorney-client relationship with him. Mr. Fine bases his bar grievance

entirely on comments allegedly published by Mr. Wood on January 1, 2021,

on his personal Twitter account which were critical of former Vice-President

Mike Pence. Mr. Fine makes the defamatory and unsupported accusation that

because of Mr. Wood’s Twitter comment he must be “either mentally

unbalanced, or willing to misuse the legal process for improper ends.” Mr.



                                       20
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    32 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page21
                                                                     32ofof40
                                                                            104




Wood’s Twitter comments constitute political, rhetorical hyperbole and are

thus protected speech under the First Amendment and cannot constitutionally

serve as a basis for requiring him to undergo a mental health evaluation.

    52. Stacey Smith-Goldenberg resides in Eugene, Oregon. She admits in

her Bar grievance filed against Mr. Wood that she has never met or spoken

with the Plaintiff. She admits that Mr. Wood has never been in an attorney-

client relationship with her. Ms. Smith-Goldenberg falsely defamed Mr.

Wood based on his comments on Twitter of inciting the “riot and insurrection

at the U.S. Capitol on January 6, 2021.” Because of his political comments,

which at most constitute rhetorical hyperbole, Ms. Smith-Goldenberg called

on the State Bar of Georgia to “revoke Mr. Wood’s license to practice law.”

The Plaintiff would again reiterate that his comments were of a political nature

and rest on the highest rung of protection under the First Amendment.

    53. As further evidence of the Defendant’s improper motive in ordering

him to undergo a mental health evaluation, Defendants have recently

“changed the rules” appliable to this action against the Plaintiff. On January

9, 2021, Office of the General Counsel for the State Bar of Georgia forwarded

Proposed Rule Changes to the Board of Governors for consideration at its

Mid-Year Meeting on January 9,2021. One of the proposed rule changes to

Rule 4-202 of the Georgia Bar Rules allowed grievance complaints to be



                                       21
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    33 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page22
                                                                     33ofof40
                                                                            104




considered if based on “credible information from any source” as opposed to

the prior rule which limited consideration to grievances filed by clients. It

further appears that the Board of Governors changed the rules on January 9,

2021 to allow for consideration of grievance complaints filed by out-of-state

non-clients.

    54. All four of the out-of-state non-clients who filed complaints against

the Plaintiff based their grievances on speech activity by Mr. Wood that

occurred prior to this new rule change on January 9, 2021. None of those

grievances allege unethical conduct associated with or related to the practice

of law, the sole area of the State Bar of Georgia’s regulatory jurisdiction.

Nonetheless, the State Bar of Georgia is applying this rule change which

allows a bar grievance to be initiated on information “from any credible

source” retroactively to encompass these earlier out-of-state complaints. The

scope of this rule change is breathtaking in its ambiguity, breadth, and would

put every attorney at risk of constantly defending against non-client

complaints which would threaten their ability to effectively serve as legal

advocates. The rule change is unlawful and unconstitutional as it exceeds any

reasonable rule related to the regulation of the practice of law. The rule

change improperly subjects a lawyer to disciplinary action based on

disagreement alone, not even limited to the practice of law.



                                       22
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    34 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page23
                                                                     34ofof40
                                                                            104




    55. According to the January 8, 2021 minutes of the Disciplinary Rules

& Procedures Committee of the State Bar of Georgia, the Committee offered

a Proposed New Comment to Rule 1.1. "to emphasize the importance of

wellness as a component of competence." This proposal was opposed by the

Lawyer Assistance Program and the Attorney Wellness Committee.

    56. The Plaintiff alleges that the Defendant’s actions in subjecting him to

an involuntary medical examination as a condition of maintaining his ability

to practice his livelihood has had a pronounced chilling effect on his exercise

of his free speech rights.

    57. The Defendants’ actions subject the Plaintiff to the threat of imminent

disciplinary action unless he submits to a medical evaluation, without any

factual grounds to support their pre-determination that such an evaluation is

warranted, and absent any opportunity by the Plaintiff to challenge this

decision. Such action by the Defendants amounts to a denial of the Plaintiff’s

substantive and procedural due process rights under the Fourteenth

Amendment of the United States Constitution.

    58. In addition, the Defendants’ insistence that the Plaintiff submit to a

psychological mental evaluation poses a significant threat of intrusion into the

Plaintiff’s privacy and infringes upon his constitutional rights as protected

under the First Amendment of the United States Constitution.



                                       23
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    35 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page24
                                                                     35ofof40
                                                                            104




                         V. CAUSES OF ACTION

                       FIRST CLAIM FOR RELIEF
                            42 U.S.C. § 1983

    Violation of First Amendment of the United States Constitution

    59. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    60. The authority of the Defendants to request that an attorney admitted

to practice before the courts of this state submit to a mental health evaluation

is governed by GA BAR RULE 4-104, which provides as follows:

    Rule 4-104. Mental Incapacities and Substance Abuse

    Mental illness, cognitive impairment, alcohol abuse, or substance
    abuse, to the extent of impairing competency as a lawyer, shall
    constitute grounds for removing a lawyer from the practice of law.

    Upon a determination by the State Disciplinary Board that a lawyer
    may be impaired or incapacitated to practice law as a result of one
    of the conditions described in paragraph (a) above, the Board may,
    in its sole discretion, make a confidential referral of the matter to
    an appropriate medical or mental health professional for the
    purposes of evaluation and possible referral to treatment and/or
    peer support groups. The Board may, in its discretion, defer
    disciplinary findings and proceedings based upon the impairment
    or incapacities of a lawyer to afford the lawyer an opportunity to be
    evaluated and, if necessary, to begin recovery. In such situations
    the medical or mental health professional shall report to the State
    Disciplinary Board and the Office of the General Counsel
    concerning the lawyer’s progress toward recovery. A lawyer’s
    refusal to cooperate with the medical or mental health professional
    or to participate in the evaluation or recommended treatment may


                                       24
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    36 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page25
                                                                     36ofof40
                                                                            104




     be grounds for further proceedings under these Rules, including
     emergency suspension proceedings pursuant to Rule 4-108.

    61. A “determination” by the Board, as that term is used in the second

sentence of Rule 4-104, and as cited in Paula Frederick’s letter of February

11, 2021, must, at a minimum, signify that the Defendants have a good faith

and evidentiary basis for requesting a practicing attorney to undergo a mental

examination. Given the paramount privacy interests at stake in ordering

someone to undergo such an intrusive process, such a “determination” cannot

be based on a whim, rumor or mere speculation and further cannot be based

on private speech not related to legal representation of a client.

    62. Before an attorney may render his or her informed consent to undergo

a state-ordered mental evaluation, they must, as a practical matter, be provided

a factual basis for deciding whether to submit to such a governmental

directive. The attorney cannot, as a matter of due process, be expected to

simply accept at face value, without being provided any explanation or

grounds, a government agency’s instruction that he or she submit to such an

intrusive medical procedure and invasion of privacy.

    63. The Defendants’ actions in requesting Plaintiff submit to a mental

health evaluation are predicated on four non-clients, out-of-state, post hoc

grievances that take issue with Plaintiff’s political speech, via social media




                                       25
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    37 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page26
                                                                     37ofof40
                                                                            104




(Twitter or Parler), relating to a matter of public concern and made in a public

forum.

    64. Plaintiff’s social media and political speech activity which clearly

formed the basis of the four non-client, out-of-state allegations, constitutes

speech that is protected under the First Amendment of the United States

Constitution. Plaintiff submits that these complaints were based, in whole or

in part, on the Plaintiff’s participation in political activities and legal

challenges against certain balloting and election procedures in the 2020

Presidential election. These issues are – and remain – legitimate concerns as

recently recognized by a sitting Justice on the United States Supreme Court.

    65. Accordingly, Plaintiff was engaged in conduct protected by the First

Amendment.

    66. To the extent the Defendants’ directive that the Plaintiff consent to a

mental evaluation is premised, in whole or in part, on political remonstrances

submitted by the four, non-client out-of-state complainants it is an

infringement of the Plaintiff’s First Amendment right of freedom of

expression.

    67. The Defendants’ mandate that the Plaintiff should undergo a mental

evaluation is retaliatory in nature and is based on the political positions

advocated by the Plaintiff and his public expressions calling into question the



                                       26
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    38 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page27
                                                                     38ofof40
                                                                            104




legitimacy of certain balloting and election procedures used during the 2020

Presidential election, as well as the Plaintiff’s outspoken political positions

with respect to former President Donald Trump.

    68. The Plaintiff faces an imminent threat to his ability to earn a

livelihood in the practice of law and an all but certain suspension of his law

license if he does not consent to undergo a mental health evaluation by an

unidentified physician hired by the State Disciplinary Board’s (or General

Counsel’s) choosing.

    69. The actions of the Defendants, acting individually and in their roles

as members of the State Disciplinary Board and/or General Counsel for the

State Bar of Georgia are being carried out under color of state law, and with

reckless disregard for the Plaintiff’s clearly established constitutional rights

under the First Amendment.

    70. The Defendants’ individual and collective actions have a continuing

chilling effect upon the Plaintiff’s free speech rights under the First

Amendment.

    71. As a consequence of the Defendants’ intentional actions to deprive

the Plaintiff of his constitutional rights, he has suffered, and continues to

suffer humiliation, embarrassment, injury to reputation and other injuries for

which he is entitled to nominal and compensatory damages.



                                       27
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    39 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page28
                                                                     39ofof40
                                                                            104




    72. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his constitutional rights under the First Amendment of

the United States Constitution.

    73. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be in violation of the

Plaintiff’s rights as guaranteed by the First Amendment of the United States

Constitution.

                     SECOND CLAIM FOR RELIEF
                          42 U.S.C. § 1983

    Subjection To Mental Evaluation Without Due Process of Law
 Violation of Due Process Clause of the Fourteenth Amendment of the
                      United States Constitution

    74. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    75. Since his admission to the Georgia bar in 1977, the Plaintiff has

successfully litigated dozens of complex civil cases on a national level and

before several of the highest courts across the country. Until this present

accusation by the Georgia Bar in January of 2021, the Plaintiff’s competence,

mental acuity or fitness to practice law has never once been called into




                                       28
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    40 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page29
                                                                     40ofof40
                                                                            104




question. Nor has the Plaintiff ever been accused of, or suffered from, any

alcohol or substance abuse.

    76. On January 29, 2021, the Plaintiff sent an email to Paula Frederick

putting the Defendants on notice of his concerns that any decision to require

him to submit to a medical evaluation would constitute a violation of his

personal right of free speech. In this email, Mr. Wood stated as follows:




    77. On February 5, 2021, just five business days after Mr. Wood’s email

on January 29, 2021, and despite the Plaintiff’s concerns relative to his free

speech interests, the Defendants, acting on their own initiative, filed a bar




                                       29
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    41 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page30
                                                                     41ofof40
                                                                            104




grievance against the Plaintiff. In this grievance, the Defendants cited, as one

of their grounds, Bar Rule 4-104 (Mental Incapacities and Substance Abuse).

    78. On February 11, 2021, Ms. Frederick sent a letter to Mr. Wood in

which she advised that she had circulated Mr. Wood’s email dated January

29, 2021 to the members of the State Disciplinary Board, and further advised:

“The Board did not reconsider its finding that you may be impaired or

incapacitated to practice law.” (See Exhibit A to Complaint at ¶ 1).

    79. Plaintiff alleges that the Defendants’ decision to refer him for a

mental health evaluation was a foregone conclusion based on the attacks upon

the Plaintiff’s social media, political speech activity set forth in the four non-

client, out-of-state grievances referred to in ¶¶ 40-49.

    80. At no time prior to their February 11, 2021 letter directing the

Plaintiff to consent to undergo a confidential mental health evaluation did the

Defendants present the Plaintiff with any evidence to support a determination

that the Plaintiff has exhibited any signs of “mental illness, cognitive

impairment, alcohol abuse, or substance abuse” which are the sole predicate

factors stated in Rule 4-104 for determining an attorney’s need for a referral

to an appropriate medical or mental health professional. The Defendants have

still presented no such evidence.




                                       30
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    42 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page31
                                                                     42ofof40
                                                                            104




    81. The Fourteenth Amendment of the United States Constitution affords

substantive and procedural due process to protect fundamental liberty interests

against certain governmental intrusions and places limitations on state action

that deprives individuals of life, liberty, or property without due process of

law. Included within this protection is the right to meaningful notice and an

opportunity to be heard.

    82. The Disciplinary Board without providing Plaintiff with meaningful

notice or an opportunity to be heard, unilaterally and without any basis in fact,

made a determination that Plaintiff should undergo a mental health evaluation.

    83. On March 19, 2021, the Plaintiff sent a letter to Defendant Christian

J. Steinmetz, III, the individual whom the Disciplinary Board has identified

as the one in charge of this disciplinary action against Mr. Wood. In his letter,

Mr. Wood again requested that “any further action be predicated upon: a) an

opportunity for notice and hearing with respect to any charges that might lead

to a determination under Rule 4-104(b); and b) confirmation of an appropriate

process to identify conflicts of interest and an inquiry into the motivations of

the persons who are acting on behalf of the Bar and the Disciplinary Board,

including the right to challenge persons who have a conflict of interest. (A

true and correct copy of this letter dated March 19, 2021, is attached hereto as

Exhibit E and is incorporated herein by reference).



                                       31
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    43 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page32
                                                                     43ofof40
                                                                            104




    84. On March 19, 2021, Mr. Wood received the following response email

from Mr. Steinmetz:




    85. Despite repeated requests, the Defendants have failed to come

forward with any factual basis to require the Plaintiff to undergo a mental

health evaluation or any factual allegation that a client has been, or is now

being, adversely impacted by the Plaintiff’s professional conduct or his

actions as an attorney or that Plaintiff is “impaired or incapacitated to practice

law.”



                                       32
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    44 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page33
                                                                     44ofof40
                                                                            104




    86. To be sure, no client or former client of the Plaintiff has filed a

complaint or grievance regarding Plaintiff’s competency as a lawyer; nor has

any client asserted that Plaintiff is in any way impaired or incapacitated in his

representation or practice of law.

    87. The failure or refusal of the Plaintiff to accede to the Disciplinary

Board’s determination and request that he under a mental evaluation is

tantamount to the Board imposing an emergency suspension of the Plaintiff’s

law license, and could result in the long term suspension of the Plaintiff’s

license and even disbarment.

    88. The actions of each of the Defendant members of the Disciplinary

Board constitute an arbitrary and capricious abuse of its authority in violation

of the Plaintiff’s substantive due process rights under the Fourteenth

Amendment, which guarantee is intended to prevent state actors from

employing their power in an abusive or oppressive manner.

    89. Plaintiff alleges each of the Defendants, acting individually, or in

their official capacities as members of the State Board of Discipline and/or

General Counsel for the State Bar of Georgia, have acted in reckless disregard

of his clearly established constitutional rights and have deprived him of a valid

substantive liberty or property interest without adhering to the basic

procedural obligations required by the Due Process Clause.



                                       33
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    45 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page34
                                                                     45ofof40
                                                                            104




    90. The requirements of procedural due process must be met before a

State can exclude a person from practicing law. Willner v. Committee on

Character and Fitness, 373 U.S. 96, 102, 83 S.Ct. 1175, 1179–80, 10 L.Ed.2d

224 (1963). The same must, of necessity, be true before a State can demand

that one submit to a compelled mental examination.

    91. Plaintiff has a property interest in his license or right to practice law.

    92. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his due process rights under the Fourteenth

Amendment of the United States Constitution.

    93. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be in violation of the

Plaintiff's rights as guaranteed by the Fourteenth Amendment of the United

States Constitution.

    94. As a further consequence of the Defendants’ intentional actions to

deprive the Plaintiff of his constitutional rights he has suffered, and continues

to suffer humiliation, embarrassment, injury to reputation and other injuries

for which he is entitled to nominal and compensatory damages.

                       THIRD CLAIM FOR RELIEF
                            42 U.S.C. § 1983

               Violation of Constitutional Right To Privacy


                                       34
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    46 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page35
                                                                     46ofof40
                                                                            104




     (First, Ninth and Fourteenth Amendments of the United States
                             Constitution)

    95. Plaintiff incorporates herein by reference each of the allegations

contained in the preceding paragraphs as fully as though set forth verbatim

herein.

    96. The Plaintiff has a protected constitutional right under the First, Ninth

and Fourteenth Amendments of the United States Constitution to his personal

privacy from unwarranted government intrusion.

    97. The Due Process Clause of the Fourteenth Amendment places

limitations on state action that deprives individuals of life, liberty, or property.

    98. Substantive protections of the Due Process Clause include the right

to avoid disclosure of sensitive, personal information. Courts have long

recognized the right to privacy in one’s medical information.

    99. Consistent with, and in accordance with Plaintiff’s constitutional

right to privacy, Georgia Bar Rule 4-221.1 provides that the State Bar of

Georgia shall maintain as confidential all disciplinary investigations and

proceedings pending at the screening or investigative stage, unless otherwise

provided by these Rules.

    100. Notwithstanding Plaintiff’s constitutional right to privacy and the

concomitant rights afforded by Rule 4-221.1, on or before January 26, 2021,

Paula J. Frederick, as General Counsel and on behalf of the Disciplinary Board


                                        35
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    47 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page36
                                                                     47ofof40
                                                                            104




communicated with attorney Chris Marquardt, Plaintiff’s former counsel in a

pending civil lawsuit arising out of a fee-splitting dispute, and disclosed

information that would otherwise be confidential, that is, that the Defendants

had already determined that Plaintiff would be ordered to submit to a

psychiatric evaluation.

    101. The Defendants’ “request” that Plaintiff submit to a mental health

evaluation is an intentional and deliberate violation of this constitutionally

protected right of privacy.

    102. Additionally, on January 29, 2021, Paula J. Frederick disclosed and

published confidential information to Atlanta Journal-Constitution reporters,

in violation of Rule 4-221.1 and Plaintiff’s right to privacy, wherein Ms.

Frederick acknowledged that the State Bar’s disciplinary board was

investigating Plaintiff and would order him to submit to a psychiatric

evaluation.

    103. Defendants have provided no factual basis to justify the request that

Plaintiff submit to a psychiatric evaluation and forego or forfeit his

constitutional right to privacy, as applied in this case.

    104. Unless the requested injunctive relief is granted, the Plaintiff faces

an imminent risk that his license to practice law will be suspended unless he

consents to undergo an unwarranted and unconstitutional invasion of his



                                       36
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    48 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page37
                                                                     48ofof40
                                                                            104




privacy in the form of a medical examination by a physician of the

Defendants’ choosing.

    105. The Plaintiff is entitled to temporary injunctive relief to enjoin and

restrain the Defendants, and all those acting in concert with them, from the

continued violation of his protected privacy rights under the First, Ninth and

Fourteenth Amendment of the United States Constitution.

    106. In addition, the Plaintiff requests that this Court enter a declaratory

judgment declaring the actions of the Defendants to be a violation of the

Plaintiff's rights as guaranteed by the First, Ninth and Fourteenth Amendment

of the United States Constitution.

    107. As a further consequence of the Defendants’ intentional actions to

deprive the Plaintiff of his constitutional rights he has suffered, and continues

to suffer humiliation, embarrassment, injury to reputation and other injuries,

for which he is entitled to compensatory damages.

    WHEREFORE, Plaintiff requests the following relief:

    1. That he be allowed to file this Verified Complaint, and that process

     issue to each of the named Defendants requiring them to respond within

     the time required under the Federal Rules of Civil Procedure;

    2. That the Court conduct a hearing for the purpose of determining

    whether the Plaintiff is entitled to a preliminary injunction under Rule



                                       37
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
       1:21-cv-01169-TCB     Filed 03/31/2021
                         Document
                            Document 34-7
                                        1 Filed Page
                                            Filed    49 of 104
                                                 03/23/21
                                                  05/03/21   Page
                                                              Page38
                                                                   49ofof40
                                                                          104




  65(a) enjoining and restraining the Defendants, and all those acting in

  concert with them, from violating the Plaintiff’s constitutional rights

  under the First, Fourth and Fourteenth Amendments of the United States

  Constitution to require that he undergo a medical, mental, psychiatric or

  psychological examination;

  3. That at the final hearing in this matter the Court enter an order granting

  the Plaintiff a permanent injunction enjoining and restraining the

  Defendants, and all those acting in concert with them, from violating the

  Plaintiff’s constitutional rights under the First, Fourth and Fourteenth

  Amendments of the United States Constitution to require that he undergo

  a medical, mental, psychiatric or psychological examination;

  4. That this Court issue an order declaring the Defendants’ actions in

  requiring the Plaintiff to consent to a medical, mental, psychiatric or

  psychological examination to be a violation of his constitutional rights as

  protected under the First, Ninth and Fourteenth Amendments of the

  United States Constitution;

  5. That the Plaintiff be awarded compensatory damages in an amount to

  be determined by the jury, but in excess of $75,000.00;

  6. That the Plaintiff be awarded nominal damages;




                                     38
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
       1:21-cv-01169-TCB     Filed 03/31/2021
                         Document
                            Document 34-7
                                        1 Filed Page
                                            Filed    50 of 104
                                                 03/23/21
                                                  05/03/21   Page
                                                              Page39
                                                                   50ofof40
                                                                          104




  7. That the Plaintiff be awarded costs, and reasonable attorney’s fees as

  provided in 42 U.S.C. § 1988.

  8. That the Plaintiff have and recover such further relief as the Court

  determines is proper.

  9. That a jury of six be empaneled to hear and try all issues properly

  submitted to the trier of fact in this case.

                                            Respectfully submitted,

                                            CRAIN LAW GROUP, PLLC

                                            By: /s/ Larry L. Crain
                                            Larry L. Crain, Esq.
                                            Tenn. Supr. Crt. #9040
                                            5214 Maryland Way, Suite 402
                                            Brentwood, TN. 37027
                                            Tel. 615-376-2600
                                            Fax. 615-345-6009
                                            Email: Larry@crainlaw.legal

                                            Counsel for the Plaintiff
                                            (Pro Hac Vice Pending)

                                            /s/ Ibrahim Reyes
                                            Ibrahim Reyes, Esquire
                                            Florida Bar No. 581798
                                            REYES LAWYERS, P.A.
                                            236 Valencia Avenue
                                            Coral Gables, FL 33134
                                            Tel. 305-445-0011
                                            Fax. 305-445-1181
                                            Email: ireyes@reyeslawyers.com

                                            Counsel for the Plaintiff
                                            (Pro Hac Vice Pending)


                                     39
  Case
    Case        Case S21O0897
       1:21-cv-01169-TCB
         1:21-cv-01169-TCB     Filed 03/31/2021
                           Document
                              Document 34-7
                                          1 Filed Page
                                              Filed    51 of 104
                                                   03/23/21
                                                    05/03/21   Page
                                                                Page40
                                                                     51ofof40
                                                                            104




                                             /s/ L. Lin Wood, Jr.
                                             L. Lin Wood, Jr., Esq.
                                             GA Bar No. 774588
                                             L. LIN WOOD, P.C.
                                             P.O. Box 52584
                                             Atlanta, GA 30355-0584
                                             Tel. 404-891-1402
                                             Fax. 404-506-9111
                                             Email: lwood@linwoodlaw.com

                                             Counsel, Pro Se



                              VERIFICATION

      I, L. Lin Wood, Jr., do hereby certify under penalty of perjury, pursuant

to 28 U.S.C. §1746, under the laws of the United States of America that the

information contained in the foregoing Verified Complaint is true and correct

to the best of my information, knowledge and belief. Executed on this 23rd

day of March, 2021.

                                             /s/ L. Lin Wood, Jr.
                                             L. Lin Wood, Jr.




                                       40
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-1 FiledPage
                                              Filed   52 of 104Page
                                                   05/03/21
                                                    03/23/21    Page52
                                                                     1 of 104
                                                                          2




                   EXHIBIT A TO COMPLAINT - 1
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-1 FiledPage
                                              Filed   53 of 104Page
                                                   05/03/21
                                                    03/23/21    Page53
                                                                     2 of 104
                                                                          2




                   EXHIBIT A TO COMPLAINT - 2
      Case
        Case        Case S21O0897
           1:21-cv-01169-TCB
              1:21-cv-01169-TCB    Filed 03/31/2021
                               Document
                                  Document 34-7
                                              1-3 FiledPage
                                                    Filed   54 of 104Page
                                                         05/03/21
                                                          03/23/21    Page54
                                                                           1 of 104
                                                                                1




                                                                     Paula J. Frederick
                                                                     General Counsel



                                        February 19, 2021

Mr. L. Lin Wood
L. Lin Wood, PC
663 Greenview Avenue NE
Atlanta, GA 30305

       RE: Grievance filed by the State Disciplinary Board, File No. 210010

Dear Mr. Wood:

       I am in receipt of your letter of February 18 and consent to the extensions of time that
you requested. We will expect your response to the Board’s request for a medical examination
and your challenges to the participation of Board members on or before March 15, 2021. Your
response to the Notice of Investigation in the Board-issued grievance (File No. 210010) is due on
or before March 31.

       We have not received your signed Acknowledgement of Service of the Notice of
Discipline. I have attached another copy; please sign and return it so that I can forward it to the
Board member who will handle the investigation.

                                                      Sincerely,

                                                      Paula J. Frederick

                                                      Paula J. Frederick

pjf




                             EXHIBIT C TO COMPLAINT - 1
      Case
        Case        Case S21O0897
           1:21-cv-01169-TCB
              1:21-cv-01169-TCB    Filed 03/31/2021
                               Document
                                  Document 34-7
                                              1-3 FiledPage
                                                    Filed   55 of 104Page
                                                         05/03/21
                                                          03/23/21    Page55
                                                                           1 of 104
                                                                                1




                                                                     Paula J. Frederick
                                                                     General Counsel



                                        February 19, 2021

Mr. L. Lin Wood
L. Lin Wood, PC
663 Greenview Avenue NE
Atlanta, GA 30305

       RE: Grievance filed by the State Disciplinary Board, File No. 210010

Dear Mr. Wood:

       I am in receipt of your letter of February 18 and consent to the extensions of time that
you requested. We will expect your response to the Board’s request for a medical examination
and your challenges to the participation of Board members on or before March 15, 2021. Your
response to the Notice of Investigation in the Board-issued grievance (File No. 210010) is due on
or before March 31.

       We have not received your signed Acknowledgement of Service of the Notice of
Discipline. I have attached another copy; please sign and return it so that I can forward it to the
Board member who will handle the investigation.

                                                      Sincerely,

                                                      Paula J. Frederick

                                                      Paula J. Frederick

pjf




                             EXHIBIT C TO COMPLAINT - 1
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-4 FiledPage
                                              Filed   56 of 104Page
                                                   05/03/21
                                                    03/23/21    Page56
                                                                     1 of 104
                                                                          5




                   EXHIBIT D TO COMPLAINT - 1
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-4 FiledPage
                                              Filed   57 of 104Page
                                                   05/03/21
                                                    03/23/21    Page57
                                                                     2 of 104
                                                                          5




                   EXHIBIT D TO COMPLAINT - 2
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-4 FiledPage
                                              Filed   58 of 104Page
                                                   05/03/21
                                                    03/23/21    Page58
                                                                     3 of 104
                                                                          5




                   EXHIBIT D TO COMPLAINT - 3
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-4 FiledPage
                                              Filed   59 of 104Page
                                                   05/03/21
                                                    03/23/21    Page59
                                                                     4 of 104
                                                                          5




                   EXHIBIT D TO COMPLAINT - 4
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-4 FiledPage
                                              Filed   60 of 104Page
                                                   05/03/21
                                                    03/23/21    Page60
                                                                     5 of 104
                                                                          5




                   EXHIBIT D TO COMPLAINT - 5
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   61 of 104Page
                                                   05/03/21
                                                    03/23/21    Page61
                                                                     1 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 1
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   62 of 104Page
                                                   05/03/21
                                                    03/23/21    Page62
                                                                     2 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 2
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   63 of 104Page
                                                   05/03/21
                                                    03/23/21    Page63
                                                                     3 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 3
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   64 of 104Page
                                                   05/03/21
                                                    03/23/21    Page64
                                                                     4 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 4
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   65 of 104Page
                                                   05/03/21
                                                    03/23/21    Page65
                                                                     5 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 5
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   66 of 104Page
                                                   05/03/21
                                                    03/23/21    Page66
                                                                     6 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 6
Case
  Case        Case S21O0897
     1:21-cv-01169-TCB
        1:21-cv-01169-TCB    Filed 03/31/2021
                         Document
                            Document 34-7
                                        1-5 FiledPage
                                              Filed   67 of 104Page
                                                   05/03/21
                                                    03/23/21    Page67
                                                                     7 of 104
                                                                          7




                   EXHIBIT E TO COMPLAINT - 7
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    68 of 104Page 68 of 104
                                               05/03/21




                             EXHIBIT B
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    69 of 104Page 69 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    70 of 104Page 70 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    71 of 104Page 71 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    72 of 104Page 72 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    73 of 104Page 73 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    74 of 104Page 74 of 104
                                               05/03/21




                             EXHIBIT C
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    75 of 104Page 75 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    76 of 104Page 76 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    77 of 104Page 77 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    78 of 104Page 78 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    79 of 104Page 79 of 104
                                               05/03/21




                           Cite as: 592 U. S. ____ (2021)              1

                               THOMAS, J., dissenting

         SUPREME COURT OF THE UNITED STATES
              REPUBLICAN PARTY OF PENNSYLVANIA
         20–542              v.
          VERONICA DEGRAFFENREID, ACTING SECRETARY
                    OF PENNSYLVANIA, ET AL.

                     JAKE CORMAN, ET AL.
         20–574              v.
             PENNSYLVANIA DEMOCRATIC PARTY, ET AL.
          ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME
                COURT OF PENNSYLVANIA, MIDDLE DISTRICT
                Nos. 20–542 and 20–574.   Decided February 22, 2021

            The motions of Donald J. Trump for President, Inc. for
         leave to intervene as petitioner are dismissed as moot. The
         motions of Thomas J. Randolph, et al. for leave to intervene
         as respondents are dismissed as moot. The motion of Hon-
         est Elections Project for leave to file a brief as amicus curiae
         in No. 20–542 is granted. The motion of White House
         Watch Fund, et al. for leave to file a brief as amici curiae in
         No. 20–574 is granted. The petitions for writs of certiorari
         are denied.
            JUSTICE THOMAS, dissenting from the denial of certiorari.
            The Constitution gives to each state legislature authority
         to determine the “Manner” of federal elections. Art. I, §4,
         cl. 1; Art. II, §1, cl. 2. Yet both before and after the 2020
         election, nonlegislative officials in various States took it
         upon themselves to set the rules instead. As a result, we
         received an unusually high number of petitions and emer-
         gency applications contesting those changes. The petitions
         here present a clear example. The Pennsylvania Legisla-
         ture established an unambiguous deadline for receiving
         mail-in ballots: 8 p.m. on election day. Dissatisfied, the
         Pennsylvania Supreme Court extended that deadline by
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    80 of 104Page 80 of 104
                                               05/03/21




         2         REPUBLICAN PARTY OF PENNSYLVANIA v.
                             DEGRAFFENREID
                            THOMAS, J., dissenting

         three days. The court also ordered officials to count ballots
         received by the new deadline even if there was no evi-
         dence—such as a postmark—that the ballots were mailed
         by election day. That decision to rewrite the rules seems to
         have affected too few ballots to change the outcome of any
         federal election. But that may not be the case in the future.
         These cases provide us with an ideal opportunity to address
         just what authority nonlegislative officials have to set elec-
         tion rules, and to do so well before the next election cycle.
         The refusal to do so is inexplicable.
                                        I
            Like most States, Pennsylvania has a long history of lim-
         iting the use of mail-in ballots. But in October 2019, the
         Pennsylvania Legislature overhauled its election laws. Rel-
         evant here, it gave all voters the option of voting by mail,
         and it extended the deadline for officials to receive mail bal-
         lots by several days to 8 p.m. on election day. 2019 Pa. Leg.
         Serv. Act 2019–77. Then, in response to COVID–19, the
         legislature again amended the law but decided not to ex-
         tend the receipt deadline further. See 2020 Pa. Leg. Serv.
         Act 2020–12.
            Displeased with that decision, the Pennsylvania Demo-
         cratic Party sued in state court. It argued that the court
         could extend the deadline through a vague clause in the
         State Constitution providing, in relevant part, that “[e]lec-
         tions shall be free and equal.” Art. I, §5. The Pennsylvania
         Supreme Court agreed. On September 17, it held that this
         “free and equal” provision enabled the court to extend the
         deadline three days to accommodate concerns about postal
         delays.
            Petitioners promptly moved for emergency relief, filing
         an application for a stay on September 28. That application
         easily met our criteria for granting relief. See Hol-
         lingsworth v. Perry, 558 U. S. 183, 190 (2010) (per curiam).
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    81 of 104Page 81 of 104
                                               05/03/21




                           Cite as: 592 U. S. ____ (2021)             3

                              THOMAS, J., dissenting

         Not only did parties on both sides agree that the issue war-
         ranted certiorari, but there also was no question that peti-
         tioners faced irreparable harm. See Maryland v. King, 567
         U. S. 1301, 1303 (2012) (ROBERTS, C. J., in chambers)
         (“ ‘[A]ny time a State is enjoined by a court from effectuating
         statutes enacted by representatives of its people, it suffers
         a form of irreparable injury’ ”). Petitioners further estab-
         lished a fair prospect of certiorari and reversal. For more
         than a century, this Court has recognized that the Consti-
         tution “operat[es] as a limitation upon the State in respect
         of any attempt to circumscribe the legislative power” to reg-
         ulate federal elections. McPherson v. Blacker, 146 U. S. 1,
         25 (1892). Because the Federal Constitution, not state con-
         stitutions, gives state legislatures authority to regulate fed-
         eral elections, petitioners presented a strong argument that
         the Pennsylvania Supreme Court’s decision violated the
         Constitution by overriding “the clearly expressed intent of
         the legislature.” Bush v. Gore, 531 U. S. 98, 120 (2000)
         (Rehnquist, C. J., concurring). Despite petitioners’ strong
         showing that they were entitled to relief, we divided 4–4
         and thus failed to act. Scarnati v. Boockvar, ante, p. ___.
             Four days later, petitioners filed the first of these peti-
         tions and moved to expedite consideration so the Court
         could decide the merits before election day. But by that
         time, election day was just over a week away. So we denied
         the motion to expedite even though the question was of “na-
         tional importance” and there was a “strong likelihood that
         the State Supreme Court decision violates the Federal Con-
         stitution.” Republican Party of Pa. v. Boockvar, ante, at 3
         (statement of ALITO, J.).
                                      II
           Now that the petitions are before us under the normal
         briefing schedule, I see no reason to avoid them. Indeed,
         the day after we denied petitioner’s motion to expedite in
         No. 20–542, the case became even more worthy of review.
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    82 of 104Page 82 of 104
                                               05/03/21




         4            REPUBLICAN PARTY OF PENNSYLVANIA v.
                                DEGRAFFENREID
                               THOMAS, J., dissenting

         The Eighth Circuit split from the Pennsylvania Supreme
         Court, granting a preliminary injunction against an at-
         tempt by the Minnesota Secretary of State to extend the
         legislature’s deadline to receive ballots by seven days. Car-
         son v. Simon, 978 F. 3d 1051, 1059–1060, 1062 (2020). This
         divide on an issue of undisputed importance would justify
         certiorari in almost any case. That these cases concern fed-
         eral elections only further heightens the need for review.
                                        A
            Elections are “of the most fundamental significance un-
         der our constitutional structure.” See Illinois Bd. of Elec-
         tions v. Socialist Workers Party, 440 U. S. 173, 184 (1979).
         Through them, we exercise self-government. But elections
         enable self-governance only when they include processes
         that “giv[e] citizens (including the losing candidates and
         their supporters) confidence in the fairness of the election.”
         See Democratic National Committee v. Wisconsin State Leg-
         islature, ante, at 3 (KAVANAUGH, J., concurring in denial of
         application to vacate stay); accord, Purcell v. Gonzalez, 549
         U. S. 1, 4 (2006) (per curiam) (“Confidence in the integrity
         of our electoral processes is essential to the functioning of
         our participatory democracy”).
            Unclear rules threaten to undermine this system. They
         sow confusion and ultimately dampen confidence in the in-
         tegrity and fairness of elections. To prevent confusion, we
         have thus repeatedly—although not as consistently as we
         should—blocked rule changes made by courts close to an
         election. See Purcell, supra.1

         ——————
            1 See also Merrill v. People First of Ala., ante, p. ___ (Merrill II); Andino

         v. Middleton, ante, p. ___; Merrill v. People First of Ala., 591 U. S. ___
         (2020) (Merrill I); Republican National Committee v. Democratic Na-
         tional Committee, 589 U. S. ___ (2020) (per curiam); Veasey v. Perry, 574
         U. S. 951 (2014); North Carolina v. League of Women Voters, 574 U. S.
         927 (2014) (allowing enjoined provisions to remain in effect for the up-
         coming election).
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    83 of 104Page 83 of 104
                                               05/03/21




                          Cite as: 592 U. S. ____ (2021)            5

                             THOMAS, J., dissenting

           An election system lacks clear rules when, as here, differ-
         ent officials dispute who has authority to set or change
         those rules. This kind of dispute brews confusion because
         voters may not know which rules to follow. Even worse,
         with more than one system of rules in place, competing can-
         didates might each declare victory under different sets of
         rules.
           We are fortunate that the Pennsylvania Supreme Court’s
         decision to change the receipt deadline for mail-in ballots
         does not appear to have changed the outcome in any federal
         election. This Court ordered the county boards to segregate
         ballots received later than the deadline set by the legisla-
         ture. Order in Republican Party of Pa. v. Boockvar,
         No. 20A84. And none of the parties contend that those bal-
         lots made an outcome-determinative difference in any rele-
         vant federal election.
           But we may not be so lucky in the future. Indeed, a sep-
         arate decision by the Pennsylvania Supreme Court may
         have already altered an election result. A different petition
         argues that after election day the Pennsylvania Supreme
         Court nullified the legislative requirement that voters write
         the date on mail-in ballots. See Pet. for Cert., O. T. 2020,
         No. 20–845. According to public reports, one candidate for
         a state senate seat claimed victory under what she con-
         tended was the legislative rule that dates must be included
         on the ballots. A federal court noted that this candidate
         would win by 93 votes under that rule. Ziccarelli v. Alle-
         gheny Cty. Bd. of Elections, 2021 WL 101683, *1 (WD Pa.,
         Jan. 12, 2021). A second candidate claimed victory under
         the contrary rule announced by the Pennsylvania Supreme
         Court. He was seated.
           That is not a prescription for confidence. Changing the
         rules in the middle of the game is bad enough. Such rule
         changes by officials who may lack authority to do so is even
         worse. When those changes alter election results, they can
         severely damage the electoral system on which our self-
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    84 of 104Page 84 of 104
                                               05/03/21




         6         REPUBLICAN PARTY OF PENNSYLVANIA v.
                             DEGRAFFENREID
                            THOMAS, J., dissenting

         governance so heavily depends. If state officials have the
         authority they have claimed, we need to make it clear. If
         not, we need to put an end to this practice now before the
         consequences become catastrophic.
                                          B
            At first blush, it may seem reasonable to address this
         question when it next arises. After all, the 2020 election is
         now over, and the Pennsylvania Supreme Court’s decision
         was not outcome determinative for any federal election.
            But whatever force that argument has in other contexts,
         it fails in the context of elections. For at least three reasons,
         the Judiciary is ill equipped to address problems—includ-
         ing those caused by improper rule changes—through post-
         election litigation.
            First, postelection litigation is truncated by firm time-
         lines. That is especially true for Presidential elections,
         which are governed by the Electoral Count Act, passed in
         1887. That Act sets federal elections for the day after the
         first Monday in November—last year, November 3. See 3
         U. S. C. §1. Under a statutory safe-harbor provision, a
         State has about five weeks to address all disputes and make
         a “final determination” of electors if it wants that decision
         to “be conclusive.” §5. Last year’s deadline fell on Decem-
         ber 8, and the Electoral College voted just six days later.
         §7. Five to six weeks for judicial testing is difficult enough
         for straightforward cases. For factually complex cases,
         compressing discovery, testimony, and appeals into this
         timeline is virtually impossible.
            Second, this timeframe imposes especially daunting con-
         straints when combined with the expanded use of mail-in
         ballots. Voting by mail was traditionally limited to voters
         who had defined, well-documented reasons to be absent.
         See, e.g., Moreton, Note, Voting by Mail, 58 S. Cal. L. Rev.
         1261, 1261–1264 (1985). In recent years, however, many
         States have become more permissive, a trend greatly accel-
         erated by COVID–19. In Pennsylvania, for example, mail-
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    85 of 104Page 85 of 104
                                               05/03/21




                           Cite as: 592 U. S. ____ (2021)             7

                              THOMAS, J., dissenting

         in ballots composed just 4% of ballots cast in 2018. But the
         legislature dramatically expanded the process in 2019,
         thereby increasing the mail-in ballots cast in 2020 to 38%.
            This expansion impedes postelection judicial review be-
         cause litigation about mail-in ballots is substantially more
         complicated. For one thing, as election administrators have
         long agreed, the risk of fraud is “vastly more prevalent” for
         mail-in ballots. Liptak, Error and Fraud at Issue as Absen-
         tee Voting Rises, N. Y. Times, Oct. 6, 2012. The reason is
         simple: “[A]bsentee voting replaces the oversight that exists
         at polling places with something akin to an honor system.”
         Ibid. Heather Gerken, now dean of Yale Law School, ex-
         plained in the same New York Times article that absentee
         voting allows for “simpler and more effective alternatives to
         commit fraud” on a larger scale, such as stealing absentee
         ballots or stuffing a ballot box, which explains “ ‘why all the
         evidence of stolen elections involves absentee ballots and
         the like.’ ” Ibid. The same article states that “[v]oting by
         mail is now common enough and problematic enough that
         election experts say there have been multiple elections in
         which no one can say with confidence which candidate was
         the deserved winner.” Ibid.
            Pennsylvania knows this well. Even before widespread
         absentee voting, a federal court had reversed the result of a
         state senate election in Philadelphia after finding that the
         supposedly prevailing candidate “conducted an illegal ab-
         sentee ballot conspiracy and that the [election officials] cov-
         ertly facilitated the scheme with the specific purpose of en-
         suring a victory for” that candidate. Marks v. Stinson, 1994
         WL 146113, *29, *36 (ED Pa., Apr. 26, 1994). This problem
         is not unique to Pennsylvania, and it has not gone away.
         Two years ago, a congressional election in North Carolina
         was thrown out in the face of evidence of tampering with
         absentee ballots. Because fraud is more prevalent with
         mail-in ballots, increased use of those ballots raises the
         likelihood that courts will be asked to adjudicate questions
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    86 of 104Page 86 of 104
                                               05/03/21




         8           REPUBLICAN PARTY OF PENNSYLVANIA v.
                               DEGRAFFENREID
                              THOMAS, J., dissenting

         that go to the heart of election confidence.2
            Fraud is not the only aspect of mail-in ballots that com-
         plicates postelection judicial review. Also relevant are the
         corresponding safeguards that States put in place to ame-
         liorate that heightened risk of fraud. To balance the “strong
         interest” of ballot access with the “ ‘compelling interest in
         preserving the integrity of [the] election process,’ ” Purcell,
         549 U. S., at 4, many States have expanded mail-in ballots
         but sought to deter fraud—and create mechanisms to detect
         it—by requiring voters to return ballots in signed, dated se-
         crecy envelopes. Some States also require witness or notary
         signatures. Tallying these ballots tends to be more labor
         intensive, involves a high degree of subjective judgment
         (e.g., verifying signatures), and typically leads to a far
         higher rate of ballot challenges and rejections. Litigation
         over these ballots can require substantial discovery and la-
         bor-intensive fact review. In some cases, it might require
         sifting through hundreds of thousands or millions of ballots.
         It also may require subjective judgment calls about the va-
         lidity of thousands of ballots. Judicial review in this situa-
         tion is difficult enough even when the rules are clear and
         the number of challenged ballots small. Adding a dispute
         about who can set or change the rules greatly exacerbates
         the problem.
            Third, and perhaps most significant, postelection litiga-
         tion sometimes forces courts to make policy decisions that
         they have no business making. For example, when an offi-
         cial has improperly changed the rules, but voters have al-
         ready relied on that change, courts must choose between

         ——————
            2 We are fortunate that many of the cases we have seen alleged only

         improper rule changes, not fraud. But that observation provides only
         small comfort. An election free from strong evidence of systemic fraud is
         not alone sufficient for election confidence. Also important is the assur-
         ance that fraud will not go undetected. Cf. McCutcheon v. Federal Elec-
         tion Comm’n, 572 U. S. 185, 191, 206–207 (2014) (plurality opinion).
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    87 of 104Page 87 of 104
                                               05/03/21




                           Cite as: 592 U. S. ____ (2021)            9

                              THOMAS, J., dissenting

         potentially disenfranchising a subset of voters and enforc-
         ing the election provisions—such as receipt deadlines—that
         the legislature believes are necessary for election integrity.
         That occurred last year. After a court wrongly altered
         South Carolina’s witness requirement for absentee ballots,
         this Court largely reinstated the original rule, but declined
         to apply it to ballots already cast. Andino v. Middleton,
         ante, p. ___. Settling rules well in advance of an election
         rather than relying on postelection litigation ensures that
         courts are not put in that untenable position.
            In short, the postelection system of judicial review is at
         most suitable for garden-variety disputes. It generally can-
         not restore the state of affairs before an election. And it is
         often incapable of testing allegations of systemic maladmin-
         istration, voter suppression, or fraud that go to the heart of
         public confidence in election results. That is obviously prob-
         lematic for allegations backed by substantial evidence. But
         the same is true where allegations are incorrect. After all,
         “[c]onfidence in the integrity of our electoral process is es-
         sential to the functioning of our participatory democracy.”
         Purcell, supra, at 4; cf. McCutcheon v. Federal Election
         Comm’n, 572 U. S. 185, 191, 206–207 (2014) (plurality opin-
         ion) (identifying a compelling interest in rooting out the
         mere “appearance of corruption” in the political process).
         An incorrect allegation, left to fester without a robust mech-
         anism to test and disprove it, “drives honest citizens out of
         the democratic process and breeds distrust of our govern-
         ment.” Purcell, supra, at 4.
                                     III
           Because the judicial system is not well suited to address
         these kinds of questions in the short time period available
         immediately after an election, we ought to use available
         cases outside that truncated context to address these ad-
         mittedly important questions. Here, we have the oppor-
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    88 of 104Page 88 of 104
                                               05/03/21




         10          REPUBLICAN PARTY OF PENNSYLVANIA v.
                               DEGRAFFENREID
                              THOMAS, J., dissenting

         tunity to do so almost two years before the next federal elec-
         tion cycle. Our refusal to do so by hearing these cases is
         befuddling. There is a clear split on an issue of such great
         importance that both sides previously asked us to grant cer-
         tiorari. And there is no dispute that the claim is sufficiently
         meritorious to warrant review. By voting to grant emer-
         gency relief in October, four Justices made clear that they
         think petitioners are likely to prevail. Despite pressing for
         review in October, respondents now ask us not to grant cer-
         tiorari because they think the cases are moot. That argu-
         ment fails.
            The issue presented is capable of repetition, yet evades
         review. This exception to mootness, which the Court rou-
         tinely invokes in election cases, “applies where (1) the chal-
         lenged action is in its duration too short to be fully litigated
         prior to cessation or expiration, and (2) there is a reasonable
         expectation that the same complaining party will be subject
         to the same action again.” Davis v. Federal Election
         Comm’n, 554 U. S. 724, 735 (2008) (internal quotation
         marks omitted) (resolving a dispute from the 2006 election);
         see also Anderson v. Celebrezze, 460 U. S. 780, 784, and
         n. 3 (1983) (resolving a dispute from the 1980 election).
         Here, the Pennsylvania Supreme Court issued its decision
         about six weeks before the election, leaving little time for
         review in this Court. And there is a reasonable expectation
         that these petitioners—the State Republican Party and leg-
         islators—will again confront nonlegislative officials alter-
         ing election rules. In fact, various petitions claim that no
         fewer than four other decisions of the Pennsylvania Su-
         preme Court implicate the same issue.3 Future cases will
         arise as lower state courts apply those precedents to justify
         intervening in elections and changing the rules.


         ——————
           3 Pet. for Cert., O. T. 2020, No. 20–845 (challenging three decisions);

         Pet. for Cert., O. T. 2020, No. 20–810 (challenging one decision).
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    89 of 104Page 89 of 104
                                               05/03/21




                          Cite as: 592 U. S. ____ (2021)           11

                             THOMAS, J., dissenting

                                  *    *     *
            One wonders what this Court waits for. We failed to set-
         tle this dispute before the election, and thus provide clear
         rules. Now we again fail to provide clear rules for future
         elections. The decision to leave election law hidden beneath
         a shroud of doubt is baffling. By doing nothing, we invite
         further confusion and erosion of voter confidence. Our fel-
         low citizens deserve better and expect more of us. I respect-
         fully dissent.
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    90 of 104Page 90 of 104
                                               05/03/21




                             Cite as: 592 U. S. ____ (2021)                   1

                                  ALITO, J., dissenting

         SUPREME COURT OF THE UNITED STATES
              REPUBLICAN PARTY OF PENNSYLVANIA
         20–542              v.
          VERONICA DEGRAFFENREID, ACTING SECRETARY
                    OF PENNSYLVANIA, ET AL.

                     JAKE CORMAN, ET AL.
         20–574              v.
             PENNSYLVANIA DEMOCRATIC PARTY, ET AL.
          ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME
                COURT OF PENNSYLVANIA, MIDDLE DISTRICT
                 Nos. 20–542 and 20–574.    Decided February 22, 2021

            JUSTICE ALITO, with whom JUSTICE GORSUCH joins,
         dissenting from the denial of certiorari.
            I agree with JUSTICE THOMAS that we should grant re-
         view in these cases. They present an important and recur-
         ring constitutional question: whether the Elections or Elec-
         tors Clauses of the United States Constitution, Art. I, §4,
         cl. 1; Art. II, §1, cl. 2, are violated when a state court holds
         that a state constitutional provision overrides a state stat-
         ute governing the manner in which a federal election is to
         be conducted. That question has divided the lower courts,*
         and our review at this time would be greatly beneficial.
            In the cases now before us, a statute enacted by the Penn-
         sylvania Legislature unequivocally requires that mailed
         ballots be received by 8 p.m. on election day. Pa. Stat. Ann.,
         Tit. 25, §§3146.6(c), 3150.16(c) (Purdon 2020). Neverthe-
         less, the Pennsylvania Supreme Court, citing a provision of
         the State Constitution mandating that elections “be free
         and equal,” Art. I, §5, altered that deadline and ordered
         ——————
           *See Pennsylvania Democratic Party v. Boockvar, ___ Pa. ___, ___–___,
         238 A. 3d 345, 369–372 (2020); Carson v. Simon, 978 F. 3d 1051, 1059–
         1060 (CA8 2020).
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    91 of 104Page 91 of 104
                                               05/03/21




         2         REPUBLICAN PARTY OF PENNSYLVANIA v.
                            DEGRAFFENREID
                            ALITO, J., dissenting

         that mailed ballots be counted if received up to three days
         after the election, Pennsylvania Democratic Party v. Boock-
         var, ___ Pa. ___, ___–___, 238 A. 3d 345, 362, 371–372
         (2020). Both the state Republican and Democratic parties
         urged us to grant review and decide this question before the
         2020 election. See Application for Stay in Republican Party
         of Pennsylvania v. Boockvar, No. 20A54, pp. 2–3; Demo-
         cratic Party of Pennsylvania Response to Application for
         Stay in No. 20A54, pp. 8–9. But the Court, by an evenly
         divided vote, refused to do so. Nos. 20A53 and 20A54, ante,
         p. ___ (THOMAS, ALITO, GORSUCH, and KAVANAUGH, JJ.,
         noting dissents). That unfortunate decision virtually en-
         sured that this important question could not be decided be-
         fore the election. See No. 20–542, ante, p. ___ (statement of
         ALITO, J., joined by THOMAS and GORSUCH, JJ.).
            Now, the election is over, and there is no reason for refus-
         ing to decide the important question that these cases pose.
         “The provisions of the Federal Constitution conferring on
         state legislatures, not state courts, the authority to make
         rules governing federal elections would be meaningless if a
         state court could override the rules adopted by the legisla-
         ture simply by claiming that a state constitutional provi-
         sion gave the courts the authority to make whatever rules
         it thought appropriate for the conduct of a fair election.”
         Ante, at 3; see also Bush v. Palm Beach County Canvassing
         Bd., 531 U. S. 70, 76 (2000) (per curiam). A decision in
         these cases would not have any implications regarding the
         2020 election. (Because Pennsylvania election officials
         were ordered to separate mailed ballots received after the
         statutory deadline, see Republican Party of Pa. v. Boockvar,
         No. 20A84, ante, p. ___, we know that the State Supreme
         Court’s decision had no effect on the outcome of any election
         for federal office in Pennsylvania.) But a decision would
         provide invaluable guidance for future elections.
            Some respondents contend that the completion of the
         2020 election rendered these cases moot and that they do
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    92 of 104Page 92 of 104
                                               05/03/21




                           Cite as: 592 U. S. ____ (2021)             3

                               ALITO, J., dissenting

         not fall within the mootness exception for cases that present
         questions that are “capable of repetition” but would other-
         wise evade review. See, e.g., Davis v. Federal Election
         Comm’n, 554 U. S. 724, 735–736 (2008). They argue that
         the Pennsylvania Supreme Court’s decision “arose from an
         extraordinary and unprecedented confluence of circum-
         stances”—specifically, the COVID–19 pandemic, an in-
         crease in mail-in voting, and Postal Service delays—and
         that such a perfect storm is not likely to recur. Brief in Op-
         position for Boockvar in No. 20–542, pp. 1, 9; see also Brief
         in Opposition for Pennsylvania Democratic Party in Nos.
         20–542 and 20–574, p. 12.
            That argument fails for three reasons. First, it does not
         acknowledge the breadth of the Pennsylvania Supreme
         Court’s decision. That decision claims that a state consti-
         tutional provision guaranteeing “free and equal” elections
         gives the Pennsylvania courts the authority to override
         even very specific and unambiguous rules adopted by the
         legislature for the conduct of federal elections. See App. to
         Pet. for Cert. 47a (relying on the court’s “broad authority to
         craft meaningful remedies when required” (internal quota-
         tion marks omitted)). That issue is surely capable of repe-
         tition in future elections. Indeed, it would be surprising if
         parties who are unhappy with the legislature’s rules do not
         invoke this decision and ask the state courts to substitute
         rules that they find more advantageous.
            Second, the suggestion that we are unlikely to see a re-
         currence of the exact circumstances we saw this fall misun-
         derstands the applicable legal standard. In order for a
         question to be capable of repetition, it is not necessary to
         predict that history will repeat itself at a very high level of
         specificity. See Federal Election Comm’n v. Wisconsin
         Right to Life, Inc., 551 U. S. 449, 463 (2007).
            Third, it is highly speculative to forecast that the Penn-
         sylvania Supreme Court will not find that conditions at the
         time of a future federal election are materially similar to
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    93 of 104Page 93 of 104
                                               05/03/21




         4         REPUBLICAN PARTY OF PENNSYLVANIA v.
                            DEGRAFFENREID
                            ALITO, J., dissenting

         those last fall. The primary election for Pennsylvania con-
         gressional candidates is scheduled to occur in 15 months,
         and the rules for the conduct of elections should be estab-
         lished well in advance of the day of an election. We may
         hope that by next spring the pandemic will no longer affect
         daily life, but that is uncertain. In addition, the state
         court’s decision was not based solely on the pandemic but
         was also grounded in part on broader concerns about the
         operation of the Postal Service, App. to Pet. for Cert. 34a–
         35a, 47a, and concerns of this nature may persist or resur-
         face. As voting by mail becomes more common and more
         popular, the volume of mailed ballots may continue to in-
         crease and thus pose delivery problems similar to those an-
         ticipated in 2020.
            For these reasons, the cases now before us are not moot.
         There is a “reasonable expectation” that the parties will
         face the same question in the future, see Wisconsin Right to
         Life, Inc., 551 U. S., at 463, and that the question will evade
         future pre-election review, just as it did in these cases.
            These cases call out for review, and I respectfully dissent
         from the Court’s decision to deny certiorari.
                     Case S21O0897
       Case 1:21-cv-01169-TCB      Filed 03/31/2021
                                Document            Page
                                           34-7 Filed    94 of 104Page 94Fulton
                                                      05/03/21            of 104County Superior Court
                                                                                                         ***EFILED***QW
                                                                                                Date: 3/11/2021 11:53 AM
                                                                                                Cathelene Robinson, Clerk

                      IN THE SUPERIOR COURT OF FULTON COUNTY
                                  STATE OF GEORGIA


 NICOLE WADE; JONATHAN GRUNBERG;




                                                  NNN TS TS HS HS SS US WS
 TAYLOR WILSON; WADE, GRUNBERG &
 WILSON, LLC;

                Plaintiffs,                                                  Civil Action No.
                                                                             2020-CV-339937
 v.

 L. LIN WOODand L. LIN WOOD, P.C.,

                Defendants.




        ORDER GRANTING DEFENDANTS’ EMERGENCY MOTION TO STAY

       This matter is before the Court on the Emergency Motionfor Stay (the “Stay Motion”)

filed by Defendants L. Lin Wood and L. Lin Wood, P.C. Having reviewed the Stay Motion, and

being otherwise fully advised on this matter, and finding good cause shown, the Court GRANTS

the Stay Motion.

       Accordingly,it is hereby ORDERED AND ADJUDGEDthatall proceedings, deadlines,

and hearings in this action are STAYEDfora period of 30 days. It is further ORDERED AND

ADJUDGEDthat the deadline for Defendantsto file their opposition papers to Plaintiffs’ Motion

for Partial Summary Judgementshall be extended throughthe date that is 30 daysafter the close

of discovery.

                    :    7     ~
       SO ORDEREDthis SA day of March, 2021.

                                         Leshend & shva —
                                     Hoh. Belinda E. Edwards, Judge
                                     Fulton Superior Court
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    95 of 104Page 95 of 104
                                               05/03/21




                             EXHIBIT D
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    96 of 104Page 96 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    97 of 104Page 97 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    98 of 104Page 98 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    99 of 104Page 99 of 104
                                               05/03/21
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    100 of 104
                                               05/03/21    Page 100 of 104
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    101 of 104
                                               05/03/21    Page 101 of 104
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    102 of 104
                                               05/03/21    Page 102 of 104
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    103 of 104
                                               05/03/21    Page 103 of 104




                              EXHIBIT E
              Case S21O0897
Case 1:21-cv-01169-TCB      Filed 03/31/2021
                         Document            Page
                                    34-7 Filed    104 of 104
                                               05/03/21    Page 104 of 104
